Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholder of Salient Absolute Return Fund Salient Absolute Return Institutional Fund: We consent to the use of our report dated February 5, 2010, with respect to the statements of assets and liabilities of Salient Absolute Return Fund and Salient Absolute Return Institutional Fund as of January 28, 2010, included herein, and to the reference to our Firm under the heading "INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM" inPartB of the Registration Statement. KPMG LLP Columbus, Ohio March 22, 2010
